In an action for annulment of marriage, defendant wife moved for an order directing that plaintiff pay to her aliiriony and counsel fee, as .well as her traveling .expenses from England, where she now resides, to this State, in order to defend the action. The court granted the motion for alimony and counsel fees but denied the other relief, and defendant appeals. Resettled order, insofar as appealed from, affirmed, without costs and without prejudice to defendant’s making an application to have her testimony taken by deposition, if she be so advised. No opinion. Carswell, Johnston, Adel and Nolan, JJ., concur; Hagarty, Acting P. J., dissents and votes to modify the order by striking from the fourth ordering paragraph the word “ denied ” and inserting in place thereof the word “ granted ”, and, as thus modified, to affirm.